*759After an incident in which petitioner punched another inmate and extorted cigarettes from him, petitioner was found guilty of violating prison disciplinary rules prohibiting assaults, threats and extortion. He challenges this determination, arguing, inter alia, that he was denied effective employee assistance and that the determination is not supported by substantial evidence. Initially, inasmuch as petitioner failed to challenge the adequacy of his assistance at the administrative hearing, he may not raise this issue on appeal (see, Matter of Kennaugh v Mann, 217 AD2d 735). Nevertheless, were we to consider the merits, we would reject this claim since the record reveals that petitioner was provided effective assistance. Furthermore, we find that the misbehavior report, the testimony of the inmate who was assaulted and the confidential information provided at the hearing constitute substantial evidence supporting the administrative determination. We have considered petitioner’s remaining contentions and find them to be lacking in merit.
Cardona, P. J., Mercure, Crew III, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.